Citation Nr: 0313110	
Decision Date: 06/18/03    Archive Date: 06/24/03

DOCKET NO.  00-11 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to basic eligibility for Dependents' 
Educational Assistance (DEA) benefits under Chapter 35, Title 
38, United States Code.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from March 1963 to 
March 1967.  Service in Vietnam is indicated by the evidence 
of record.  The veteran died in May
1999, and the appellant is the widow of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDINGS OF FACT

1.  The veteran served in Vietnam from May 1965 to February 
1966.

2.  The veteran died in May 1999 from metastatic 
adenocarcinoma of pancreatic origin.

3.  Metastatic adenocarcinoma of pancreatic origin was not 
demonstrated either during the veteran's active military 
service or for decades following his release from active 
duty, and the disorder is not shown to have been otherwise 
related to service, including to any exposure to herbicides 
experienced therein.

4.  At the time of the veteran's death, service connection 
was not in effect for any disability.




CONCLUSIONS OF LAW

1.  The veteran's death was not proximately due to or the 
result of a disease or injury incurred in service, including 
exposure to herbicides, and his fatal metastatic 
adenocarcinoma of pancreatic origin may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 1131, 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.309, 3.312 (2002).

2.  The requirements for eligibility for Dependents' 
Educational Benefits under Chapter 35, Title 38, United 
States Code, have not been met.  38 U.S.C.A. §§ 3501, 3510 
(West 2002); 38 C.F.R. §§ 3.807, 21.3021 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, during the pendency of the instant 
appeal, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  On August 29, 2001, VA promulgated final regulations 
to implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  Except for 
revisions pertaining to claims to reopen based on the 
submission of new and material evidence, which in any event 
are not applicable in the instant case, the final regulations 
are effective November 9, 2000, and "merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA."  See 66 Fed. Reg. at 45,629.

After review of the record, the Board concludes that VA's 
duties under both the VCAA and the new regulations have been 
fulfilled.  

The record reflects that the appellant was provided in 
December 1999 with notice of the November 1999 rating 
decision from which the current appeal originates.  In 
response to her notice of disagreement with the November 1999 
rating decision, the appellant was provided with a statement 
of the case in January 2000, which notified her of the issues 
addressed, the evidence considered, the adjudicative actions 
taken, the decisions reached, the pertinent law and 
regulations, and the reasons and bases for the decisions.  
The appellant thereafter perfected her appeal.  The Board 
notes that the appellant was informed in a March 2003 letter 
of the evidence needed to substantiate her claims, and 
advised as to what evidence she was responsible for 
submitting, and what evidence VA was responsible for 
obtaining on her behalf.  She was specifically informed that 
she could complete and return authorization forms for any 
non-VA health care provider that she wanted VA to contact in 
regard to obtaining medical records on her behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
notes that her representative, in May 2003, requested that 
the case be forwarded immediately to the Board for 
disposition.

The Board notes that on December 27, 2001, the Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001), was enacted, which, inter 
alia, amended 38 U.S.C.A. § 1116 to remove the 30-year 
limitation on presumptive service connection for respiratory 
cancers due to herbicides exposure, added Diabetes Mellitus 
Type 2 to the list of presumptive diseases as due to 
herbicides exposure, and provided a presumption of exposure 
to herbicides for all veterans who served in Vietnam during 
the Vietnam Era.  The Board notes in passing that effective 
July 9, 2001, 38 C.F.R. § 3.309(e) was amended to add Type 2 
Diabetes to the list of diseases subject to presumptive 
service connection on the basis of exposure to herbicides.  
See 66 Fed. Reg. 23,166, 23,168 - 23,169 (May 8, 2001).  
Moreover, effective December 27, 2001, and January 1, 2002, 
38 C.F.R. § 3.307(a)(6)(iii) and 38 C.F.R. § 3.307(a)(6)(ii), 
respectively, were amended to implement the pertinent 
provisions of the Veterans Education and Benefits Expansion 
Act of 2001 described above.  See 68 Fed. Reg. 34,539-43 
(June 10, 2003).
 
Although the RO has not considered the appellant's claims in 
light of the amendments to 38 U.S.C.A. § 1116 and 38 C.F.R. § 
3.307, the Board finds that the appellant will not be 
prejudiced as a result of the Board proceeding to decide the 
claims without first notifying her of the above amendments to 
the law and regulations governing claims based on exposure to 
herbicides in Vietnam.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this regard the Board points out that the RO did 
not deny service connection for the cause of the veteran's 
death on the basis that the veteran had not been exposed to 
herbicides in service, but rather on the basis that there was 
no evidence linking his death from metastatic pancreatic 
cancer to service, including to his exposure to herbicides.  
Moreover, the appellant does not contend that the veteran 
died of a respiratory cancer or from diabetes.  The Board 
therefore finds that further delay of the appellate process 
is not warranted, and will accordingly proceed to adjudicate 
the appellant's claims.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the appellant that any additional information 
or evidence is needed, and that the appellant is aware, 
through the March 2003 correspondence from VA, of which 
evidence would be obtained by her and which evidence would be 
retrieved by VA.  The Board concludes that the January 2000 
statement of the case and the March 2003 letter informed the 
appellant of the information and evidence needed to 
substantiate her claims.

With respect to VA's duty to assist the appellant, the Board 
notes that pertinent medical records from all relevant 
sources identified by the appellant or otherwise indicated by 
the record were obtained by the RO or submitted by the 
appellant.  In addition, medical records for the veteran held 
by the Social Security Administration were provided by that 
agency and are on file.  

The Board notes that there is no medical opinion of record 
addressing whether the terminal process from which the 
veteran died (metastatic adenocarcinoma of pancreatic origin) 
originated in service or was present within one year of 
discharge from service.  As will be discussed in further 
detail below, however, the veteran's service medical records 
are negative for any reference to adenocarcinoma (regardless 
of origin), and there is no post-service evidence of the 
above condition until more than thirty years after service.  
In the absence of medical evidence suggestive of pancreatic 
adenocarcinoma in service or for decades thereafter, referral 
of this case for a VA medical opinion would in essence place 
the reviewing physician in the role of a fact finder.  This 
is the Board's responsibility.  In other words, any medical 
opinion which links the veteran's metastatic adenocarcinoma 
of pancreatic origin to his period of service, or which 
suggests that the condition was manifest within one year of 
his discharge from service, would necessarily be based solely 
on any uncorroborated assertions by the appellant regarding 
the veteran's medical history.  The United States Court of 
Appeals for Veterans Claims (Court) has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account is of no probative value.  See Reonal 
v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. Brown, 9 
Vet. App. 389, 395-396 (1996); Swann v. Brown, 5 Vet. App. 
229, 233 (1993).  

In short, there is no suggestion, except by unsubstantiated 
allegation, that the veteran's demise may be associated with 
an established event, injury or disease in service, or 
otherwise suggesting some causal connection between his 
demise (or the development of pancreatic adenocarcinoma) and 
military service.  38 C.F.R. § 3.159(c)(4) (2002).  See Wells 
v. Principi, 326 F.3d 1381 (2003); Charles v. Principi, 16 
Vet. App. 375 (2002).  The Board also notes in passing that 
while the appellant is a certified nurse aide, there is no 
indication that she is qualified through education, training 
or experience to offer medical opinions.  As a layperson, 
therefore, her statements as to medical causation do not 
constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 66 Fed. Reg. 45,620, 
45,630 (codified at 38 C.F.R. § 3.159(a)(1) (2002)). 

The Board acknowledges that the veteran is now presumed by 
law to have been exposed to herbicides while serving in 
Vietnam.  The Board points out, however, that the pancreatic 
adenocarcinoma from which the veteran died is not a condition 
subject to presumptive service connection under 38 U.S.C.A. 
§ 1116 or 38 C.F.R. § 3.309(e).  Moreover, while an appellant 
is not precluded from nevertheless proving that a disability 
resulted from exposure to herbicides in service under the 
provisions of 38 U.S.C.A. § 1110 (West 2002) and 38 C.F.R. § 
3.303(d) (2002), see Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994), the Secretary of VA, based on a February 1999 report 
by the National Academy of Sciences (NAS), determined that 
the comprehensive review and evaluation of the available 
literature which NAS conducted in conjunction with the report 
had permitted VA to identify all conditions for which the 
current body of knowledge supported a finding of an 
association with herbicide exposure.  The Secretary therefore 
determined that there is no positive association between 
exposure to herbicides and any other condition for which he 
has not specifically determined that a presumption of service 
connection is warranted.  See 64 Fed. Reg. 59,232-59,243 
(Nov. 2, 1999).

Accordingly, the Board finds that referral of the case for 
the purpose of obtaining a medical opinion regarding whether 
the veteran's death was etiologically related to service, 
including to any exposure to herbicides therein, is not 
warranted.  

In sum, the facts relevant to the claims have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the appellant will not be prejudiced 
as a result of the Board proceeding to the merits of the 
claims.  See Bernard, supra. 


I.  Service connection for the cause of the veteran's death

Factual background

The appellant contends that service connection for the cause 
of the veteran's death is warranted.  The veteran's 
Certificate of Death indicates that he died in May 1999.  The 
immediate cause of death is listed as metastatic 
adenocarcinoma of pancreatic origin.  No other conditions are 
listed on the certificate as causing or contributing to his 
death.

Service medical records are negative for any complaints, 
finding or diagnosis of adenocarcinoma or any identified 
pancreatic abnormalities.  The records are also silent for 
any complaints, finding or diagnosis of post-traumatic stress 
disorder (PTSD) or a hiatal hernia.  The service medical 
records do show that the veteran was noted at enlistment to 
have a functional pulmonic systolic murmur, and that a chest 
X-ray study at that time showed a question of widening of 
uprise mediastum, although later chest X-ray studies were 
normal.  The report of the veteran's examination for 
discharge is negative for any pertinent abnormalities.

Service personnel records show that the veteran served in 
Vietnam from May 1965 to February 1966.

Private medical records for January 1999 to May 1999 show 
that the veteran presented in January 1999 with complaints of 
abdominal pain of recent onset; an abdominal ultrasound was 
negative for any abnormalities of the liver, biliary ducts, 
gallbladder, spleen, pancreas or kidneys, but Computed Axial 
Tomography (CAT) studies of the abdomen later in January 1999 
revealed the presence of a 2-centimeter abnormal soft tissue 
nodular density interposed between the anterior aspect of the 
rectum and seminal vesicles.  In February 1999 the veteran 
underwent a physical examination in preparation for a 
colonoscopy, at which time rectal examination revealed the 
presence of an extrinsic mass in the anterior aspect just 
proximal to the extrinsic compression produced by the 
prostate, but which did not appear to be emanating from the 
prostate.  The veteran thereafter underwent an open rectal 
biopsy of the peri-rectal mass in March 1999, at which time 
the mass was described as located anterior in the rectum, 
about 10 centimeters from the anal verge.  Initial pathologic 
testing of the mass confirmed the presence of adenocarcinoma, 
and the surgical report indicated that the site of origin of 
the cancer was unknown.  The final pathology report described 
the adenocarcinoma as consistent with a gastrointestinal or 
prostate primary, although an addendum to the pathology 
report prepared by a second pathologist indicates that 
further immunohistochemistry testing instead favored 
metastatic adenocarcinoma from the upper gastrointestinal 
tract, pancreas or biliary tract; the addendum noted that the 
veteran's prostate-specific antigen (PSA) was negative.  

The private medical records show that the veteran thereafter 
underwent further CAT studies in March 1999 which revealed 
the presence of an additional mass in the left upper quadrant 
of the abdomen and several liver nodules; the radiologist 
suggested that those findings were indicative of metastatic 
disease.  A March 1999 consultation note indicates that the 
veteran reported a past history of smoking as well as a 
sixteen-month tour of duty in Vietnam where he worked in a 
number of different situations involving possible exposure to 
toxic chemicals; the veteran denied any history of relevant 
symptoms prior to the recent onset of his illness.  The 
treating physician concluded that the most statistically 
common metastatic lesions for a primary cancer of 
undetermined origin, as in the veteran's case, were from the 
lung and pancreas.  In a statement prepared later in March 
1999, the veteran's treating physician, K.S.C., M.D., 
concluded that the veteran's presentation and elevated 
carbohydrate antigen levels was consistent with a metastatic 
pancreatic tumor.  In a statement prepared for the veteran's 
employer in March 1999, G.L.R., M.D., indicated that the 
origin of the veteran's metastatic cancer was unknown.

The records show that the veteran sought a second opinion as 
to his condition in April 1999.  Treatment notes for April 
1999 from W.F.C., M.D. indicate that he felt, based on his 
review of the pathology reports and other studies, that the 
veteran had metastatic adenocarcinoma with a probable occult 
pancreatic origin.  He specifically noted that pathologic 
testing had revealed the absence of prostate markers and the 
presence of gastrointestinal markings.  

The private medical records also show that the veteran was 
found on diagnostic studies to have a small hiatal hernia.

On file is a June 1999 statement by Dr. K.S.C.  Dr. K.S.C. 
indicates that he treated the veteran from January 1999 to 
March 1999 for abdominal pain, and that the veteran was 
ultimately found to have a metastatic adenocarcinoma first 
noted in the peri-rectal space.  He indicated that the site 
of origin of the tumor could not be determined with 100 
percent certainty.

On file is a statement received in April 2000 from M.W., R.N.  
Ms. M.W. indicates that according to hospice records, 
pancreatic cancer in the veteran had never been definitely 
diagnosed.

In several statements on file the appellant contends that the 
veteran's fatal adenocarcinoma was caused by his exposure to 
Agent Orange in service.  She also alleges in the alternative 
that the veteran's death was caused by PTSD, a heart 
disability, or a hiatal hernia originating in service.  The 
appellant contends that the veteran was not treated in 
service for any condition other than for nervous problems, 
but she maintains that the veteran was sick for a long time 
before visiting a physician in January 1999.  The appellant 
also argues that the site of origin of the veteran's fatal 
cancer was never determined, and that a pancreatic origin had 
actually been ruled out.  She also indicates that she is a 
certified nurse aide.


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2002).  Service incurrence of malignant tumors during 
wartime service may be presumed if manifested to a 
compensable degree within one year of the veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2002).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2002).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2002); 68 
Fed. Reg. 34539-43 (June 10, 2003).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (2002) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(2001) are also satisfied:  Chloracne or other acneform 
disease consistent with chloracne; Type 2 Diabetes; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2002); 66 Fed. Reg. 
23,166, 23,168 - 23,169 (May 8, 2001).

As noted previously, on December 27, 2001, 38 U.S.C.A. § 1116 
was amended to add Diabetes Mellitus Type 2 to the list of 
presumptive diseases as due to herbicides exposure, and to 
provide a presumption of exposure to herbicides for all 
veterans who served in Vietnam during the Vietnam Era.  See 
Pub. L. No. 107-103, 115 Stat. 976 (2001).  In Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), the Court held 
that where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant applies unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs to 
do otherwise and the Secretary did so.

The record reflects that the veteran was not diagnosed with a 
condition subject to presumptive service connection on an 
herbicide basis.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e) 
(2002).  In this regard the Board notes that while one of the 
two pathologists involved in the biopsy of the veteran's 
peri-rectal mass indicated that testing of the mass 
demonstrated findings consistent with a prostatic origin, she 
also indicated that the testing of the mass demonstrated 
findings consistent with a gastrointestinal origin as well.  
Moreover, the second pathologist, after conducting additional 
testing, essentially disagreed with the opinion of the first 
pathologist, and instead noted that the veteran's PSA was 
negative, and that the testing suggested that the cancer 
instead had originated in the upper gastrointestinal tract, 
the pancreas or the biliary tract.  The opinion of the second 
pathologist is supported by the February 1999 colonoscopy 
report which indicates that the peri-rectal mass did not 
appear to emanate from the veteran's prostate, and by the two 
March 1999 opinions of the veteran's treating physicians who 
indicated, respectively, that, statistically the veteran's 
adenocarcinoma most likely originated from his lung or 
pancreas, and that the veteran's presentation and elevated 
carbohydrate antigen levels were consistent with a metastatic 
pancreatic tumor.  In addition, the physician from whom the 
veteran sought a second opinion in April 1999 essentially 
concluded that the veteran's fatal adenocarcinoma was 
pancreatic in origin.  

The Board notes that Ms. M.W. has asserted that the veteran 
was not definitively diagnosed with pancreatic cancer by the 
time of his death, that Dr. G.L.R. indicated that the origin 
of the veteran's fatal adenocarcinoma was unknown, and that 
Dr. K.S.C. (despite his March 1999 statement) indicated in 
June 1999 that he was not able to determine the origin of the 
veteran's cancer with absolute certainty.  The Board points 
out, however, that the veteran's other treating physicians, 
based on pathologic findings and other studies, have 
indicated that it was in fact likely that the veteran's 
cancer was pancreatic in origin.  In any event, the fact 
remains that there is no medical opinion on file indicating 
that the veteran had at any point definitely developed 
prostate cancer or respiratory cancer.  This is so despite 
the fact that there was some speculation as to both at 
different times, as noted above.  Nor is there any indication 
that the veteran had developed any other condition listed in 
38 C.F.R. § 3.309(e) that would qualify for service 
connection on a presumptive basis.  Entitlement to service 
connection for the cause of the veteran's death on a 
presumptive basis is therefore denied.  

The appellant is not precluded, however, from proving that 
the veteran's pancreatic cancer resulted from exposure to 
herbicides in service under the provisions of 38 U.S.C.A. § 
1110 (West 2002) and 38 C.F.R. § 3.303(d) (2002).  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

As indicated above, the veteran's death certificate shows 
that he died from adenocarcinoma that originated in his 
pancreas, and that, while some of his treating physicians 
remained unsure of the origin of the cancer, other physicians 
in March and April 1999 concluded, based on pathology reports 
and other studies, that the adenocarcinoma was likely 
pancreatic in origin.  Because the conclusion that the 
veteran suffered from cancer of a pancreatic origin was based 
on pathological studies and other laboratory tests, the Board 
gives greater weight to this conclusion.  The death 
certificate does not refer to PTSD, a heart disability or any 
hiatal hernia.

Service medical records are negative for any evidence of 
pancreatic adenocarcinoma or any other pancreatic 
abnormalities.  The Board notes in passing that while the 
appellant has suggested that the provisions of 38 U.S.C.A. 
§ 1154(b) (West 2002) and 38 C.F.R. § 3.304(d) (2002) 
(pertaining to claims in which a veteran has engaged in 
combat) are applicable to the instant claim, neither the 
veteran nor the appellant contended that the veteran was 
treated at any point in service for an adenocarcinoma or for 
pancreatic abnormalities.  The provisions of 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d) are therefore not for 
application.  

There is no post-service medical evidence of pancreatic 
adenocarcinoma until 1999, more than three decades after 
service, and there is no medical opinion or other medical 
evidence on file suggesting any relationship between the 
veteran's fatal adenocarcinoma and his period of service.  
Moreover, there is no post-service medical evidence of PTSD 
or of a heart disability, and no medical evidence linking the 
veteran's death to the hiatal hernia discovered in 1999.  The 
Board notes in passing that while the veteran reported to his 
treating physicians that he was exposed to toxic chemicals 
while serving in Vietnam, none of his treating physicians 
linked his pancreatic adenocarcinoma to his period of 
service.  Evidence which is simply unenhanced information 
recorded by a medical examiner does not constitute competent 
medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  

While the appellant contends that the veteran's fatal 
pancreatic adenocarcinoma was caused by exposure to 
herbicides, the Board points out that the record contains no 
medical or scientific evidence supportive of her contention.  
Moreover, while she is a certified nurse aide, there is no 
indication, and she does not contend, that she has any 
education, training or experience which would make her 
competent to render medical opinions concerning etiological 
relationships between herbicide exposure and adenocarcinomas.  
See 38 C.F.R. § 3.159(a); Black v. Brown, 10 Vet. App. 279 
(1997).  Moreover, as noted before, the Secretary of VA has 
determined, based on an NAS report issued in February 1999, 
that there is no positive association between exposure to 
herbicides and any other condition for which he has not 
specifically determined that a presumption of service 
connection is warranted.  See 64 Fed. Reg. 59,232-59,243 
(Nov. 2, 1999).  In other words, there is no competent 
medical evidence linking the veteran's fatal metastatic 
adenocarcinoma of the pancreas to herbicide exposure in 
service.  

In essence, the only evidence suggesting that the veteran's 
fatal condition was related to service, that it was manifest 
within one year of his discharge therefrom, or that the 
veteran's death was otherwise related to service, consists of 
the statements of the appellant herself.  As noted 
previously, however, as a layperson her statements as to 
medical causation do not constitute competent medical 
evidence.  

In the absence of competent evidence on file linking the 
cause of the veteran's death to service, the Board concludes 
that the preponderance of the evidence is against the 
appellant's claim.  Accordingly, service connection for the 
cause of the veteran's death is denied.


B.  Entitlement to Dependents' Educational Assistance

In pertinent part Chapter 35, Title 38, United States Code 
extends the VA educational program to surviving spouses of 
veterans who died of service-connected disabilities and to 
the surviving spouse of a veteran who, when he died, had a 
service-connected total disability that was permanent in 
nature.  See 38 U.S.C.A. §§ 3500, 3501(a)(1); 38 C.F.R. §§ 
3.807, 21.3021.

At the time of the veteran's death, service connection was 
not in effect for any disability.  Moreover, and as discussed 
in the preceding section, service connection for the cause of 
the veteran's death has not been established.  As the 
appellant's claim for eligibility for DEA benefits under 
Chapter 35 is essentially premised upon establishing 
entitlement to service connection for the cause of the 
veteran's death, and as the Board has determined that service 
connection is not warranted for the cause of the veteran's 
death, the claim for eligibility for DEA benefits under 
Chapter 35 must be denied. 


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Eligibility for Dependents' Educational Assistance (DEA) 
benefits under Chapter 35, Title 38, United States Code is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

